Upon the State's insistence, we have again examined the facts to ascertain if there be evidence, circumstantial or otherwise — outside of, and other than, the appellant's confession — tending to show that the crime of sodomy was committed, by someone, so as to establish the corpus delicti. We fail to so find. It follows that we remain convinced the corpus delicti has not been shown.
The State's motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.